Exhibit 10.31

FOURTH AMENDMENT

TO THE

AMERICAN EXPRESS RETIREMENT RESTORATION PLAN

WHEREAS, pursuant to its delegation powers, the Compensation and Benefits
Committee (the “CBC”) of the Board of Directors of American Express Company (the
“Company”) has authorized the Senior Vice President Global Compensation &
Benefits of the Company generally to take certain actions with respect to the
American Express Retirement Restoration (the “Plan”) as he shall deem reasonably
necessary or appropriate; and

WHEREAS, the undersigned Senior Vice President Global Compensation & Benefits
deems it reasonably necessary and appropriate to make the amendments set forth
below; now

THEREFORE, the Plan is hereby amended as set forth below, effective as set forth
below (provided that clarifying provisions reflect preexisting administrative
interpretation):

1.      The following clarifying sentence is added to the end of Section 2.1(y)
of the Plan, effective immediately:

By way of clarification, Incentive Pay is calculated prior to reduction for
amounts which would have been paid to a Participant but which instead are
contributed by the Company to an employee benefit plan pursuant to a salary
reduction agreement and which are not includible in the gross income of the
Participant under Sections 125, 132(a)(5), 132(f)(4), 402 or 403(b) of the Code
(or which are includible in income but considered elective deferrals pursuant to
Section 402(A) of the Code).

2.      Section 4.2(b)(i) of the Plan is amended to read as follows, effective
January 1, 2013 and for the 2012 open enrollment period:

(i) have an Account under the Plan from a prior Plan Year (provided that, solely
for purposes of determining eligibility to participate, a Participant who would
have had an Account balance had he or she accepted a previous offer to
participate in the Plan shall be treated as having an Account balance); or

3.      Section 5.3(c)(i) of the Plan is amended to read as follows, effective
January 1, 2013:

(i) amounts may not be directed to the Stock Fund in excess of limits
established by the Plan or Administrator pursuant to Article 7, and any amounts
directed to the Stock Fund in excess of those limits will be redirected in
accordance with Article 7; and

 

Page 1 of 4



--------------------------------------------------------------------------------

4.      Section 7.4 of the Plan is amended to read as follows, effective
January 1, 2013:

(a)     For each Participant, credits to his or her RSP-Related and Deferral
Account (to the extent subject to the Hypothetical Investment Method) shall be
made to such subaccounts thereunder as directed by such Participant, using the
subaccounts described in Section 5.3, provided, however, that with respect to
Deferral Benefits attributable to Plan Years prior to 2011, the Participant may
elect to have all or some of such Deferral Benefits invested in an investment
option that credits earnings at the AFR instead of in the Stock Fund or the
RSP-based investment options, and provided further that no Participant may
transfer amounts to the subaccount representing the Stock Fund to the extent
that such transfer would result in the aggregate Company Stock holdings of such
Participant under the Plan exceeding ten percent of (i) the total value of his
or her Deferral Account (determined at the time of the transfer) with respect to
the investment of the Deferral Account or (ii) the total value of his or her
RSP-Related Account (determined at the time of the transfer) with respect to the
investment of the RSP-Related Account, nor may a Participant direct that more
than ten percent of new contributions made to the RSP-Related Account or the
Deferral Account, respectively, be directed to the subaccount representing the
Stock Fund. If more than one subaccount is available, a Participant must
designate, on a form or other medium acceptable to the Administrator, in
one-percent increments, the amounts to be credited to each subaccount. A
Participant shall be allowed to amend such designation consistent with the
frequency of investment changes offered the Participant under rules governing
the RSP for a given Plan Year, subject to any different or additional rules as
may be established by the Administrator for this Plan. If a Participant has
directed the transfer of amounts to the Stock Fund and the credits to the
relevant Account of a Participant to the subaccount relating to the Stock Fund
would result in the aggregate Company Stock holdings of such Participant under
the Plan exceeding ten percent of the total value of such Account (determined at
the time of the transfer) or has directed new contributions to an Account to the
Stock Fund in an amount which would result in new contributions to such
Account’s subaccount representing the Stock Fund exceeding ten percent of new
contributions to such Account, then such Participant shall be deemed to have
selected, with respect to any such excess, the default subaccount designated by
the Administrator (which shall be deemed to be the subaccount representing the
fund designated as the default fund under the RSP, unless the Administrator
directs the use of a different fund).

(b)     To the extent a Participant elects to invest in the subaccount
representing the Stock Fund, subject to Sections 7.4(d) and 7.6, the limit on
such investments set forth above, and such rules as may be adopted by the
Administrator, the performance of the book reserve subaccount established for
each Participant pursuant to Section 5.3 or Section 6.6 shall reflect the
performance of the Stock Fund. Such subaccount shall reflect such increases or
decreases in value from time to time, whether from dividends, gains, losses or
otherwise, as may be experienced by the Stock Fund. Subject to Section 7.6 and
to such rules as may be adopted by the Administrator, a Participant may elect to
transfer credits among the Stock Fund and one or more subaccounts representing
other investment options in a manner similar to the rules for such transfers
under the RSP and such different or additional rules as the Administrator may
establish for this Plan; provided, however, no Participant may transfer amounts
to the subaccount representing the Stock Fund to the extent that such transfer
would violate a limit on such investment established by the Plan or the
Administrator.

 

Page 2 of 4



--------------------------------------------------------------------------------

(c)     To the extent the Participant does not elect (or is not permitted) to
invest in the subaccount representing the Stock Fund, subject to Section 7.4(d),
and to such rules as may be adopted by the Administrator, the performance of
each book reserve subaccount established for each Participant shall reflect the
performance of the investment fund that the Participant elects to have such
subaccount represent. Each such subaccount shall reflect such increases or
decreases in value from time to time, whether from dividends, gains, losses or
otherwise, as that experienced by the related investment fund under the RSP or,
in the case of the AFR investment option, as indicated by the AFR. Subject to
Section 7.6, credits to such subaccounts may be transferred to any other
subaccount under the Plan in a manner similar to the rules for such transfers
under the RSP, on such terms and at such times as permitted with respect to the
related investment funds under the RSP and such similar rules as may be
established for the AFR option, subject in each case to such rules as may be
adopted by the Administrator for this Plan. If a Participant fails to
affirmatively designate one or more subaccounts pursuant to this Section 7.4(c),
subject to rules established by the Administrator, such Participant shall be
deemed to have selected a default account selected by the Administrator (which
shall be deemed to be the subaccount representing the fund designated as the
default fund under the RSP, unless the Administrator directs the use of a
different fund). Notwithstanding the foregoing, the Administrator may, in its
sole discretion, provide that one or more investment funds available under the
RSP, including any self-directed brokerage account which may be available under
the RSP, shall not be available for designation under the Plan.

(d)     The subaccounts shall be valued subject to such reasonable rules and
procedures as the Administrator may adopt and apply to all Participants
similarly situated with an effort to value such subaccounts as if amounts
designated were invested at similar times and in manners, subject to
administrative convenience, as amounts are invested, and subject to the same
market fluctuation factors used in valuing such investments in the RSP.

5.      The last sentence of Section 8.1(a) of the Plan is clarified to read as
follows, effective immediately:

A Participant who has experienced a Separation from Service and is to receive or
has begun receiving payments as set forth above, shall continue receiving any
remaining payments according to the terms in effect on the date of his or her
Separation from Service, even if later re-employed by the Company.

6.      The last sentence of Section 8.2(c)(i)(A) of the Plan is clarified to
read as follows, effective immediately:

A Participant who has experienced a Separation from Service and is to receive or
has begun receiving payments as set forth above, shall continue receiving any
remaining payments according to the terms in effect on the date of his or her
Separation from Service, even if later re-employed by the Company.

 

Page 3 of 4



--------------------------------------------------------------------------------

7.      The last sentence of Section 8.2(c)(ii) of the Plan is clarified to read
as follows, effective immediately:

A Participant who has experienced a Separation from Service and is to receive or
has begun receiving payments as set forth above, shall continue receiving any
remaining payments according to the terms in effect on the date of his or her
Separation from Service, even if later re-employed by the Company.

8.      A new paragraph is added to the end of Section 8.3 of the Plan to read
as follows, effective January 1, 2013:

Effective for Participants who die on or after January 1, 2013, if a Participant
has designated his or her spouse as his or her beneficiary for either or both
Accounts, that designation shall automatically become null and void in the event
of the Participant’s divorce, without prejudice, however, to any rights the
former spouse may be granted pursuant to a domestic relations order applicable
to the Plan. In the event that a beneficiary designation is voided hereunder,
the benefit shall be paid as if the former spouse had pre-deceased the
Participant. A Participant who wishes the former spouse to be his or her
beneficiary may file a new beneficiary designation form naming the former spouse
after the date of divorce. These rules will also apply in the event a
beneficiary is permitted to designate a beneficiary and becomes divorced from
the person named as beneficiary. Notwithstanding the foregoing, neither the Plan
nor any other person will be liable for payment made to a named beneficiary
prior to the date that the Plan is notified that such person is a divorced
spouse.

 

Dated:   10/24/2012     AMERICAN EXPRESS COMPANY       By:   /s/ David Kasiarz  
    Its:   SVP Global Compensation & Benefits

 

Page 4 of 4